Exhibit 10.3

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE LAW AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED UNLESS (A) THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE LAW
COVERING SUCH SECURITIES, OR (B) SUCH TRANSACTION IS EXEMPT FROM, AND NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION, OR (C) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH SALE OR
TRANSFER IS EXEMPT FROM REGISTRATION.

 

No. W-L-__
Issued:  June ___, 2001

Warrant to purchase
 ________ shares of Common Stock
 (subject to adjustment)

 

CENTERSPAN COMMUNICATIONS CORPORATION

COMMON STOCK
PURCHASE WARRANT

             THIS CERTIFIES THAT, for value received, ____________________ (the
"Holder") is entitled to exercise this Warrant to purchase from the Company
________________________ (________) fully paid and nonassessable shares of the
Company's Common Stock, $0.01 par value per share (the "Common Stock"), on the
terms and subject to the conditions set forth herein.  The shares of Common
Stock issuable upon the exercise of this Warrant are referred to herein as the
"Warrant Shares."  The number of Warrant Shares issuable upon exercise of this
Warrant and the Exercise Price (as defined below) are subject to adjustment as
provided herein.  The term "Warrant" as used herein shall include this Warrant
and any warrants delivered in substitution hereof as provided herein.

             This Warrant is being issued in connection with the transactions
contemplated by the Unit Purchase Agreement dated as of June __, 2001 between
the Company and ___________________ (the "Purchase Agreement").

1.1        Term of Warrant

             This Warrant may be exercised by the Holder at any time prior to
the third anniversary of the Closing Date (as defined in the Purchase
Agreement).

1.2        Exercise Price

             The Exercise Price at which this Warrant may be exercised shall be
$18.68 per share of Common Stock, as adjusted from time to time pursuant to
Section 4 hereof.

1.3        Method of Exercise

             This Warrant may be exercised by the Holder, in whole or in part
(but not for less than 10,000 shares at a time, or such lesser amount then
issuable upon the full exercise of this Warrant), by delivering to the Company
(a) this Warrant, (b) cash, a wire transfer of funds or a check payable to the
Company in the amount of the Exercise Price multiplied by the number of shares
for which this Warrant is being exercised (the "Purchase Price"), and (c) the
form of Election to Purchase attached hereto as Annex A, duly completed and
executed by the Holder.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above.

2.          Delivery of Stock Certificates

             Within five business days after the payment of the Purchase Price
following the exercise of this Warrant, the Company, at its expense, shall issue
in the name of the Holder (a) a certificate for the number of fully paid and
nonassessable Warrant Shares to which the Holder shall be entitled upon such
exercise and payment and (b) a new Warrant of like tenor to purchase up to that
number of Warrant Shares, if any, not previously purchased by the Holder if this
Warrant has not expired.

3.          Covenants as to Warrant Shares

3.1        Reservation of Warrant Shares

             The Company shall at all times have authorized and reserve and keep
available, free from preemptive rights, for the purpose of enabling it to
satisfy any obligation to issue Warrant Shares upon the exercise of this
Warrant, the number of Warrant Shares deliverable upon full exercise of this
Warrant.

3.2        Issuance of Warrant Shares

             The Company covenants that all Warrant Shares shall, upon issuance
thereof in accordance with the terms of this Warrant, be (a) duly authorized,
validly issued, fully paid and nonassessable and (b) free from all liens,
pledges, charges and security interests created by the Company.

4.          Adjustments

4.1        Adjustments of Exercise Price and Number of Warrant Shares

             The Exercise Price and the number of Warrant Shares issuable upon
the exercise of this Warrant shall be subject to adjustment from time to time as
hereinafter provided in this Section 4.

4.2        Adjustment of Exercise Price Upon Extraordinary Common Stock Event

             Upon the happening of an Extraordinary Common Stock Event (as
defined below) after the issuance date of this Warrant, the Exercise Price
shall, simultaneously with the happening of such Extraordinary Common Stock
Event, be adjusted by multiplying the then effective Exercise Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such Extraordinary Common Stock Event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such Extraordinary Common Stock Event, and the product so
obtained shall thereafter be the Exercise Price.  The Exercise Price, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive Extraordinary Common Stock Event or Events.

             Upon each adjustment of such Exercise Price pursuant to this
Section 4.2, this Warrant shall thereafter entitle the Holder to purchase, at
the Exercise Price resulting from such adjustment, the number of Warrant Shares
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares issuable upon exercise of this
Warrant immediately prior to such adjustment, and dividing the product thereof
by the Exercise Price resulting from such adjustment.

             "Extraordinary Common Stock Event" shall mean (x) the issuance of
additional shares of Common Stock (or other securities or rights convertible
into or entitling the holder thereof to receive additional shares of Common
Stock ) as a dividend or other distribution on outstanding Common Stock of the
Company, (y) a split or subdivision of outstanding shares of Common Stock into a
greater number of shares of Common Stock, or (z) a combination of outstanding
shares of Common Stock into a smaller number of shares of Common Stock.

4.3        Capital Reorganization or Reclassification

             If the Common Stock issuable upon the exercise of this Warrant
shall be changed into the same or a different number of shares of any class or
classes of stock of the Company, whether by capital reorganization,
reclassification or otherwise (other than an Extraordinary Common Stock Event),
then and in each such event the Holder shall have the right thereafter to
exercise this Warrant for the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification or
other change by holders of the number of shares of Common Stock into which this
Warrant might have been converted immediately prior to such reorganization,
reclassification or change, all subject to adjustment as provided herein.  In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Section 4 with respect to the rights of the Holder after the
reorganization, recapitalization or change to the end that the provisions of
this Section 4 (including adjustment of the Exercise Price then in effect and
the number of shares issuable upon exercise of this Warrant) shall be applicable
after that event as nearly equivalent as may be practicable.

 

4.4        Notice of Adjustment

             Whenever the number of shares of Common Stock or other stock or
property issuable upon the exercise of this Warrant or the Exercise Price is
adjusted, then and in each such case the Company shall promptly deliver a notice
to the Holder, which notice shall state the Exercise Price resulting from such
adjustment and/or the increase or decrease, if any, in the number of shares of
Common Stock or other stock or property issuable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.

4.5        Other Notices

             In the event that the Company shall propose at any time:

             (a)         to declare any dividend or distribution upon its Common
Stock, whether in cash, property, stock or other securities, whether or not a
regular cash dividend and whether or not out of earnings or earned surplus;

             (b)        to offer for subscription to the holders of its Common
Stock any additional shares of stock of any class or series or other rights;

             (c)         to effect any reclassification or recapitalization of
the shares of its Common Stock outstanding involving a change in the Common
Stock; or

             (d)        to merge or consolidate with or into any other
corporation, to sell, lease or convey all or substantially all of its property
or business, or to liquidate, dissolve or wind up;

then, in connection with each such event, the Company shall send to the Holder:

             (i)          at least 20 days' prior written notice of the date on
which a record shall be taken for such dividend, distribution or subscription
rights (and specifying the date on which the holders of Common Stock shall be
entitled thereto) or for determining rights to vote in respect of the matters
referred to in (c) and (d) above; and

             (ii)         in the case of the matters referred to in (c) and (d)
above, at least 20 days' prior written notice of the date when the same shall
take place (and, if applicable, specifying the date on which the holders of the
Common Stock shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon the occurrence of such events).

5.          Fractional Shares

             No fractional shares shall be issued upon the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section, be issuable on the exercise of this Warrant (or any portion
hereof), the Company shall pay to the Holder an amount of cash equal to the then
fair market value of a Warrant Share multiplied by such fraction, computed to
the nearest whole cent.  For purposes of the above calculation, the fair market
value of a Warrant Share shall be deemed to be the average of the closing bid
and asked prices of the Company’s Common Stock as quoted on the Nasdaq National
Market System or on any exchange on which such Common Stock is then listed,
whichever is applicable, for the five trading days prior to the date of exercise
of this Warrant.

6.          Transfers

6.1        Restrictions on Transfer

             No Warrant Shares or any interest therein may be transferred unless
(a) such transfer is registered under the Securities Act of 1933, as amended
(the "Securities Act"), (b) the Company has received an opinion of legal counsel
for the Holder reasonably satisfactory to the Company stating that the transfer
is exempt from the registration requirements of the Securities Act, or (c) the
Company otherwise satisfies itself that such transfer is exempt from
registration.

6.2        Transfers

             The Company shall register on the books of the Company maintained
at its principal office the permitted transfer of this Warrant upon surrender to
the Company of this Warrant, with the form of Assignment attached hereto as
Annex B duly completed and executed by the Holder.  Upon any such registration
of transfer, a new Warrant, in substantially the form of this Warrant,
evidencing this Warrant so transferred shall be issued, at the Company's
expense, to the transferee, and a new Warrant, in substantially the form of this
Warrant, evidencing the portion of this Warrant, if any, not so transferred
shall be issued, at the Company's expense, to the Holder.

7.          Legend

             Legends setting forth or referring to the applicable restrictions
set forth in Section 6.1 may be placed on this Warrant, any replacement hereof
or any certificate representing the Warrant Shares, and a stop transfer
restriction or order shall be placed on the books of the Company and with any
transfer agent until such securities may be sold or otherwise transferred in
accordance with Section 6.1.

8.          Holder as Owner

             The Company may deem and treat the holder of record of this Warrant
as the absolute owner hereof for all purposes regardless of any notice to the
contrary.

9.          No Shareholder Rights

             This Warrant shall not entitle the Holder to any voting rights or
any other rights as a shareholder of the Company or to any other rights
whatsoever except the rights stated herein; and no dividend or interest shall be
payable or shall accrue in respect of this Warrant or the Warrant Shares, until
and to the extent that this Warrant shall be exercised.

10.        Registration Rights

             (a)         Subject to Section 10(b) below, the Company shall file,
with respect to the shares of Common Stock issuable under this Warrant, a
registration statement on Form S–3 (or any successor form) on or before the date
60 days after the Closing Date (as defined in the Purchase Agreement) to
register the shares issuable upon the exercise of this Warrant under the
Securities Act.  Any such registration statement may also include other shares
of Common Stock issued to other investors by the Company.  The Company shall use
its best efforts to have the registration statement declared effective within 90
days after the Closing Date and to maintain the effectiveness of such
registration statement (and maintain the current status of the prospectus or
prospectuses contained therein) until the earliest of (i) the fifth anniversary
of the Closing Date, (ii) the date all such shares have been disposed of
pursuant to such effective registration statement, (iii) the date such shares
are sold or otherwise transferred by the Holder in a transaction in which the
rights under this Section 10 are not assigned in accordance with Section 15
hereof and (iv) the date the Holder is able to dispose of all such shares  in
one three-month period pursuant to Rule 144 (or any similar provision then in
force) under the Securities Act without registration under the Securities Act.

             (b)        The Company shall not be obligated to effect any such
registration pursuant to Section 10(a):

             (1)         if the offering is deemed by the SEC to involve a
primary offering by the Company and Form S-3 is not available for such offering;
or

             (2)         in any particular jurisdiction in which the Company
would be required to qualify to do business or to execute a general consent to
service of process in effecting such registration.

             (c)         The Company shall notify the Holder in writing at least
thirty (30) days prior to filing any registration statement under the Securities
Act for purposes of effecting a public offering of securities of the Company
(including, but not limited to, registration statements relating to secondary
offerings of securities of the Company, but excluding registration statements
relating to any registration under Section 10(a) of this Warrant or to any
employee benefit plan or a corporate reorganization) and will afford the Holder
an opportunity to include in such registration statement all or any part of the
shares issuable upon the exercise of this Warrant, subject to the provisions of
Sections 10(d) and (e) below.  If the Holder wants to include in any such
registration statement all or any part of the shares issuable upon the exercise
of this Warrant, the Investor shall within twenty (20) days after receipt of the
above-described notice from the Company, so notify the Company in writing, and
in such notice shall inform the Company of the number of shares of Common Stock
the Investor wishes to include in such registration statement.

             (d)        If a registration statement under which the Company
gives notice under Section 10(c) is for an underwritten offering, then the
Company shall so advise the Holder.  In such event, the right of the Holder to
include any of the shares issuable upon the exercise of this Warrant in a
registration pursuant to Section 10(c) shall be conditioned upon the Holder's
participation in such underwriting and the inclusion of the Holder's shares of
Common Stock in the underwriting on the same terms and conditions as the other
participants in such offering, including, without limitation, entering into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting (including a market stand-off
agreement of up to 180 days if required by such underwriters).  Notwithstanding
any other provision of this Warrant, if the managing underwriter(s) determine(s)
that marketing factors require a limitation of the number of shares to be
underwritten, then the managing underwriter(s) may exclude shares from the
registration and the underwriting, and the number of shares that may be included
in the registration and the underwriting shall be allocated, first, to the
Company, second, to each holder of registration rights granted by the Company
before the issuance date of this Warrant that contractually require the Company
to include such holder's shares on a priority basis, and third, to the Holder
and any other holder of registration rights granted by the Company (excluding
those covered above), on a pro rata basis based on the total number of shares of
Common Stock then sought to be included by each in such offering.  If the Holder
disapproves of the terms of any such underwriting, the Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) business days prior to the effective date of the
registration statement.  Any shares of Common Stock excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

 

             (e)         Notwithstanding the foregoing, the Holder may not have
any shares registered pursuant to any registration statement filed in connection
with the Company's acquisition of the assets of Scour, Inc.

             (f)         The Holder shall have no right to obtain or seek, nor
shall the Holder obtain or seek, an injunction restraining or otherwise delaying
any registration as the result of any controversy that might arise with respect
to the interpretation or implementation of this Agreement.

             (g)        In the event any Registrable Shares are included in a
registration statement under this Agreement or the terms of the Warrant:

                           (i)          To the extent permitted by law, the
Company will indemnify and hold harmless the Holder and each person, if any, who
controls the Holder within the meaning of the Securities Act or the Securities
Exchange Act of 1934, as amended (the "1934 Act"), against any losses, claims,
damages, or liabilities to which they may become subject under the Securities
Act, the 1934 Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a "Violation"): (A) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (B) the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (C) any violation or alleged violation by the Company of the
Securities Act, the 1934 Act, any state securities law or any rule or regulation
promulgated under the Securities Act, the 1934 Act or any state securities law
in connection with such registration and sale of securities; and the Company
will pay to the Holder or such controlling person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 10(g)(i) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld), nor shall the Company be
liable in any such case for any such loss, claim, damage, liability, or action
to the extent that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Holder or such controlling
person or their respective agents.

                           (ii)         To the extent permitted by law, the
Holder will indemnify and hold harmless the Company, each of its directors, each
of its officers who has signed the registration statement, each person, if any,
who controls the Company within the meaning of the Securities Act, each agent
and any underwriter, any other person or entity selling securities in such
registration statement and any controlling person of any such underwriter or
other person or entity, against any losses, claims, damages, or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Securities Act, the 1934 Act or other federal or state law, insofar as
such losses, claims, damages, or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished by the Holder or its agents
expressly for use in connection with such registration; and the Holder will pay,
as incurred, any legal or other expenses reasonably incurred by any person
intended to be indemnified pursuant to this subsection 10(g)(ii), in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
subsection 10(g)(ii) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder (which consent shall not be unreasonably withheld);
and, provided further, that in no event shall any indemnity under this
subsection 10(g)(ii) exceed the net proceeds from the offering received by the
Holder.

                                        (iii)        Promptly after receipt by
an indemnified party under this Section 10(g) of notice of the commencement of
any action (including any governmental action), such indemnified party will, if
a claim in respect thereof is to be made against any indemnifying party under
this Section 10(g), deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties that may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with reasonable fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 10(g), but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 10(g).

                           (iv)       To the extent the indemnification provided
for in this Section 10(g) is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any losses, claims, damages
or liabilities referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other, in connection with the
Violation(s) that resulted in such loss, claim, damage or liability, as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by a court
of law by reference to, among other things, whether the untrue or allegedly
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

                           (v)        The obligations of the Company and the
Holder under this Section 10(g) shall survive the completion of any offering of
Registrable Shares in a registration statement under Section 10, and otherwise.

11.        Governing Law; Construction

             The validity and interpretation of the terms and provisions of this
Warrant shall be governed by the laws of the State of Oregon.  The descriptive
headings of the several sections of this Warrant are inserted for convenience
only and shall not control or affect the meaning or construction of any of the
provisions thereof.

12.        Lost Warrant Certificate

             Upon receipt by the Company of satisfactory evidence of the loss,
theft, destruction or mutilation of this Warrant and either (in the case of
loss, theft or destruction) indemnification reasonably satisfactory to the
Company or (in the case of mutilation) the surrender of this Warrant for
cancellation, the Company will execute and deliver to the Holder, without
charge, a new Warrant of like denomination.

13.        Waivers and Amendments

             This Warrant or any provision hereof may be amended or waived only
by a statement in writing signed by the Company and the Holder.

14.        Notices

             Any notice required by the provisions of this Warrant to be given
to the Holder shall be deemed given two days after being deposited in the United
States mail, postage prepaid and addressed to such Holder's address appearing on
the books of the Company.

             Any notice required by the provisions of this Warrant to be given
to the Company shall be deemed given two days after being deposited in the
United States mail, postage prepaid and addressed to CenterSpan Communications
Corporation, 7175 NW Evergreen Parkway, Suite 400, Hillsboro, OR 97124,
Attention: Chief Financial Officer, or at such other address as specified in a
notice delivered to the Holder as set forth above.

15.        Binding Effect

             This Warrant shall be binding upon the Company and its successors
and assigns, and shall inure to the benefit of and be enforceable by the Holder
and its successors and permitted assigns.  The rights to cause the Company to
register shares of Common Stock pursuant to Section 10 may be assigned by a
Holder to a transferee or assignee of such shares that acquires at least
50,000 shares (appropriately adjusted for any stock dividend, stock split, or
combination applicable to the Common Stock), and who assumes the Holder's
obligations hereunder; provided the Company is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the shares with respect to which such registration
rights are being assigned; and, provided, further, that such assignment shall be
effective only if immediately following such transfer the further disposition of
such shares by the transferee or assignee is restricted under the Securities
Act.

16.        Investment Intent, etc.

             By accepting this Warrant, the Holder represents that (a) the
Holder is acquiring this Warrant and the Warrant Shares issuable upon exercise
hereof for investment and not with a view to, or for sale in connection with,
any distribution thereof; (b) the Holder can bear the economic risk of an
investment in the Warrant Shares (including possible complete loss of such
investment) for an indefinite period of time; (c) the Holder understands that
this Warrant and the Warrant Shares have not been registered under the
Securities Act, or under the securities laws of any jurisdiction, by reason of
reliance upon certain exemptions, and that the reliance of the Company on such
exemptions is predicated upon the accuracy of the Holder's representations in
this Section; (d) the Holder is familiar with Rule 144 under the Securities Act,
as currently in effect, and understands the resale limitations that are or would
be imposed thereby and by the Securities Act on this Warrant and the Warrant
Shares to the extent such securities are characterized as "restricted
securities" under the United States federal securities laws inasmuch as they are
acquired from the Company in a transaction not involving a public offering;
(e) the Holder has received and reviewed a copy of each SEC Document (as defined
below) and the Holder believes the Holder has been given access to full and
complete information regarding the Company and has utilized such access to the
Holder's satisfaction for the purpose of obtaining information about the
Company, particularly, representatives of the Holder have had adequate
opportunities to ask questions of, and receive answers from, senior executives
of the Company concerning the Company and to obtain any additional information,
to the extent reasonably available, necessary to verify the accuracy of
information provided to the Holder about the Company; (f) the Holder is an
"accredited investor" as such term is defined in Rule 501(a) under the
Securities Act and as defined pursuant to the provisions of state securities
laws applicable to the Holder providing for an exemption from registration or
qualification of the offer and sale of this Warrant and the Warrant Shares;
(g) the Holder has obtained, to the extent he or she deems necessary, his or her
own professional advice with respect to the risks inherent in the investment in
this Warrant and the Warrant Shares, the condition of the Company and the
suitability of the investment in this Warrant and the Warrant Shares in light of
the Holder's financial condition and investment needs; and (h) the Holder is a
resident of the state (or if not a natural person, the Holder made its
investment decision with respect to this Warrant and the Warrant Shares from its
office located in such state) set forth on the signature page of this Warrant.

             As used herein, the term "SEC Documents" means, collectively, the
following documents of the Company filed with the SEC:  (i) its Annual Report on
Form 10–K for the fiscal year ended December 31, 2000, (ii) all Forms 8–K filed
after the date of such Form 10–K, if any, (iii) its Quarterly Reports on Form
10-Q for the quarter ended March 31, 2001, and (iv) its Definitive Proxy
Statement for the annual meeting of the Company's shareholders held in May 2001.

                          IN WITNESS WHEREOF, the Company has executed this
Warrant as of the date first written above.

  CENTERSPAN COMMUNICATIONS
CORPORATION       By_______________________________________________   Name:  
Title: The undersigned hereby confirms its   acknowledgements and
representations   in Section 16 of this Warrant.      
___________________________________________   [Name]       Holder's State of
Residency: _______________________  

ANNEX A

FORM OF ELECTION TO PURCHASE

To CenterSpan Communications Corporation:

             The undersigned hereby elects to purchase ___________ shares of
Common Stock of CenterSpan Communications Corporation issuable upon the exercise
of the within Warrant, and requests that a certificate for such shares shall be
issued in the name of the undersigned holder and delivered to the address
indicated below and, if said number of shares shall not be all the shares which
may be purchased pursuant to the within Warrant, that a new Warrant evidencing
the right to purchase the balance of such shares be registered in the name of,
and delivered to, the undersigned at the undersigned's address stated below.

             The undersigned hereby certifies to the Company that the
undersigned's representations set forth in Section 16 of the within Warrant are
true and correct on the date hereof as if made by the undersigned on the date
hereof.

             Payment enclosed in the amount of $_____________

             Dated:  _______________

             Name of holder of Warrant: 
______________________________________________________
                                                                                                          
(please print)

Address:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Signature:    

--------------------------------------------------------------------------------

ANNEX B

FORM OF ASSIGNMENT

             FOR VALUE RECEIVED, ______________________________________ hereby
sells, assigns and transfers to the assignee set forth below all of the rights
of the undersigned in and to the number of Warrant Shares (as defined in and
evidenced by the foregoing Warrant) set opposite the name of such assignee below
and in and to the foregoing Warrant with respect to said Warrant Shares:

          

Name of Assignee   Address   Number of Shares  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                                                             

             If the total of said Warrant Shares shall not be all such shares
which may be purchased pursuant to the foregoing Warrant, the undersigned
requests that a new Warrant evidencing the right to purchase the balance of such
shares be issued in the name of, and delivered to, the undersigned at the
undersigned's address stated below.

             Dated:  _______________

             Name of holder of Warrant: 
______________________________________________________
                                                                                                          
(please print)

Address:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Signature:    

--------------------------------------------------------------------------------

Schedule to Exhibit 10.3

All Common Stock Purchase Warrants are not required to be filed because each of
them is substantially identical to Exhibit 10.3, and the material details by
which each such Common Stock Purchase Warrant differs from Exhibit 10.3 are as
follows:

 

Investor Date of Warrant   Warrant to Purchase Number of Shares of Common Stock
  Price Per Unit  

--------------------------------------------------------------------------------

AIG SoundShore Holdings Ltd. 06/15/01    12,500   $18.68   AIG SoundShore
Opportunity Holding Fund Ltd. 06/15/01    12,500   $18.68   AIG SoundShore
Private Investors Holding Fund Ltd. 06/20/01    12,500   $18.68   AIG SoundShore
Strategic Holding Fund Ltd. 06/15/01    12,500   $18.68   Baltic Securities
Limited 06/22/01    66,905   $18.68   Kellogg, Peter R. 06/20/01   118,222  
$18.68   Kellogg, Peter R. 06/22/01    21,828   $18.68   Lucas, George 06/20/01
   10,504   $18.68   Lucas, Russell, Jr. 06/20/01    10,504   $18.68   Sawtooth
Partners L.P. 06/20/01    89,207   $18.68   Steelhead Investments, Ltd. 06/15/01
   89,206   $18.68   Strong River Investments Inc. 06/15/01   133,809   $18.68  
Wilcock, Thomas 06/22/01     8,029   $18.68  

 

 

 